Exhibit 10.2

Amendment No. 1 to Employment Agreement with Michael Wittekind, PhD.

This Amendment No. 1 (the “Amendment”) is entered into by and between ContraFect
Corporation (the “Employer”), and Michael Wittekind, (the “Employee”), as of
November 12, 2015.

WHEREAS, pursuant to Section 15 of the Employment Agreement, the Employer and
the Employee desire to amend the Employment Agreement in accordance with the
terms of this Amendment, as more fully set forth herein.

THEREFORE, in consideration of the mutual agreements set forth below, the
Employer and the Employee agree to amend the Employment Agreement as follows:

 

  1. Section 4 of the Employment Agreement is amended by adding the following:

“You will be eligible for an annual incentive bonus of 35% of your annual base
salary, subject to performance against mutually agreed-upon goals (effective
January 1, 2016, 70% corporate/30% individual). You will also be eligible for
stock option grants on an annual basis.

 

  2. Section 7d of the Employment Agreement is amended to read as follows:

“In the event that you are terminated by the Company without Cause, or in the
event that you resign with Good Reason, as defined below, you will be given (i)
a severance payment in the amount that is equal to twelve (12) months of your
then-current base salary, (ii) a payment equal to twelve (12) months of bonus
and (iii) a payment equal to twelve (12) months of applicable health insurance
premiums (inclusive of dental and vision insurance) due under COBRA, provided
that you first sign a Severance and Release Agreement in a form prescribed by
the Company. These severance payments shall be paid over twelve (12) months as
any regular paycheck.

“Good Reason” shall mean the occurrence of any of the events or conditions as
described here: (i) a material diminution of your authority, duties and
responsibilities; (ii) a material reduction in your then-effective base salary,
or (iii) the relocation of your principal place of employment to a location that
is more than fifty (50) miles “as the crow flies” from Yonkers, New York.
Employee must provide written notice (“Notice of Good Reason”) to Employer of
the existence of a condition described in subsections (i) through (iii) above
within 30 days of Employee’s knowledge of the initial existence of the condition
or such right is waived. The Notice of Good Reason shall fully set forth the
facts



--------------------------------------------------------------------------------

comprising the event(s) or circumstance(s) giving rise to Good Reason. Employer
shall have a period (the “Good Reason Notice Period”) of 30 days during which it
may remedy the condition so that it shall not constitute Good Reason or inform
Employee that it does not believe Good Reason exists. If Employee believes that
the condition has not been cured, or that Good Reason exists notwithstanding
Employer’s belief that it does not, then Employee shall either abandon the
contention that Good Reason exists or terminate employment within 30 days of the
Employer’s written response. If Employee continues to work beyond the 30th day
without resigning, Employee shall be deemed to have waived Good Reason for the
event(s) or circumstance(s) set forth in the Notice of Good Reason.

“If there is a Change of Control Event and, within twelve (12) months of such
Change of Control Event, you resign for Good Reason or you are terminated
without Cause, you will receive the severance benefits as outlined above, and,
in addition, your then-outstanding stock options and other equity awards, if
any, will become immediately fully vested and exercisable. All such benefits are
conditioned upon the execution of a Severance and Release Agreement in a form
prescribed by the Company or its successors.

“A “Change of Control Event” means any of the following: (i) any person, or
persons acting as a group, or entity (except for a current stockholder) becomes
the beneficial owner of greater than 50% of the then-outstanding voting power of
the Company; (ii) a change in the composition of the Board of Directors, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (a) are directors of the
Company as of the date hereof, or (a) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of those directors
whose election or nomination was not in connection with any transaction
described in subsections (i), (iii) or (iv) or in connection with an actual or
threatened proxy contest relating to the election of directors of the Company;
(iii) a merger or consolidation with another entity where the voting securities
of the Company outstanding immediately before the transaction constitute less
than a majority of the voting power of the voting securities of the surviving
entity outstanding immediately after the transaction, or (iv) the sale or
disposition of all or substantially all of the Company’s assets.”

 

  3. Section 10 of the Employment Agreement is amended to read as follows:

“(a) Non-competition. Employee acknowledges that Employee’s duties hereunder and
the services Employee will provide to Employer are of a special,



--------------------------------------------------------------------------------

unique, unusual and extraordinary character, which gives this Agreement
particular value to Employer, and that the knowledge Employee will learn while
working for Employer is such that it will necessarily be valuable to a
competitor and almost impossible to keep confidential if Employee were to work
for a competitor. Therefore, during the Term and for a period of one year after
Employee’s termination of employment for any reason (such period, the
“Restricted Period”), Employee will not, directly or indirectly, enter into,
organize, control, engage in, be employed by, serve as a consultant to, be an
officer or director of, or have any direct investment of more than 5% of the
outstanding shares in, any business, person, partnership, association, firm,
corporation, or other entity engaged in any business activity (including, but
not limited to, research, development, manufacturing, selling, leasing,
licensing or providing services) which is competitive with the business of
Employer. For purposes of this Agreement, a business activity is competitive
with the business of Employer if it is being done on behalf of any business,
person, partnership, association, firm, corporation, or other entity that owns,
develops, sells, researches, or licenses scientific information or products
involving any lysins; or antibodies specific for the treatment of human
pathogens being addressed by any of the Employer’s current or planned research
or development antibody programs. This does not preclude Employee working for a
diversified biotech company that discovers and develops therapies to address
multiple therapeutic areas (including, without limitation, oncology,
inflammation, metabolic disease or neurology in addition to infectious disease),
as long as Employee does not directly or indirectly engage in work and projects
aimed at addressing infectious disease using lysins or antibodies in ways that
would directly compete with Employer during the Restricted Period.

“(b) Non-diversion. During the Restricted Period, Employee will not divert or
attempt to divert or take advantage of or attempt to take advantage of any
actual or potential business or opportunities of Employer.

“(c) Non-recruitment. Employee acknowledges that Employer has and will continue
to invest substantial time and effort in assembling its workforce. Accordingly,
Employee agrees that, during the Restricted Period, Employee will not directly
or indirectly (i) hire away any individuals who were employed by, or providing
independent contractor services to, Employer during the one-year period prior to
the date of termination of Employee’s service with Employer, or (ii) directly or
indirectly, entice, solicit or seek to induce or influence any such employees or
independent contractors to leave or curtail their service with Employer or to
provide services to others. In addition, during the Restricted Period, Employee
agrees that Employee will not directly or indirectly solicit or induce or
attempt to solicit or induce any customer of Employer for the benefit of
Employee or any other business venture to discontinue its business relationship



--------------------------------------------------------------------------------

with Employer or its business with Employer, reduce the amount of business which
any such customer has customarily done or contemplating doing with Employer or
to refrain from entering into a new business relationship with Employer.”

Section 409A. The Company and you intend, and this Amendment No. 1 to the
Employment Agreement shall be construed, that any amounts or benefits payable or
provided under this Amendment and the Company’s and your exercise of authority
or discretion hereunder shall either be exempt from or comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“the Code”) and the treasury regulations relating thereto so as not to subject
you to the payment of the tax, interest and any tax penalty which may be imposed
under Code Section 409A. The provisions of this Amendment shall be interpreted
and construed in a manner consistent with such intent. In the event that any
provision of this Amendment would otherwise fail to satisfy the requirements of
Section 409A and the treasury regulations relating thereto, the Company and you
agree to further amend this Amendment to maintain to the maximum extent
practicable the original intent of the provision without violating the
requirements of Code Section 409A. Notwithstanding anything in this Amendment,
you acknowledge and agree that the Company has not made any representations to
you as to the tax treatment of any payments or benefits under this Amendment,
and the Company does not guarantee the tax treatment of any payments or benefits
under this Agreement, including without limitation pursuant to Section 409A of
the Code, federal, state, or local tax laws or regulations.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
and delivered as of the date first written above.

 

EMPLOYER:

  

By:

      /s/ Julia P. Gregory   

 

  

 

Name:

      Julia P. Gregory

Title:

      Chief Executive Officer

 

EMPLOYEE:

  

By:    

      /s/ Michael Wittekind   

 

  

 

      Michael Wittekind, PhD.